In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered *830December 21,1965, in defendant’s favor upon a jury verdict. Judgment affirmed, without costs. In our opinion, though it was error not to permit plaintiff! to state what directions the waiter on the premises had given plaintiff to find the toilet, nevertheless, in the context of this case and considering what the jury had heard on this facet of the case and in view of the charge to the jury thereon,no prejudice resulted to plaintiff and a reversal is not warranted (CPLR 2002). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.